--------------------------------------------------------------------------------

EXHIBIT 10.2


RESTRICTED STOCK PLAN II
OF
PULSE ELECTRONICS CORPORATION


(As Amended and Restated Effective as of November 8, 2010)
 
WHEREAS, Pulse Electronics Corporation (the “Company”) maintains the Amended and
Restated Restricted Stock Plan II of Pulse Electronics Corporation (the “Plan”);
 
WHEREAS, effective November 8, 2010, the Company changed its name from
Technitrol, Inc. to Pulse Electronics Corporation;
 
WHEREAS, the Company's Board of Directors desires to amend and restate the Plan
to reflect the Company's new name; and
 
NOW, THEREFORE, effective as of November 8, 2010, the Plan shall be amended and
restated as follows:
 
1.             Purpose
 
(a)           This Plan is intended to continue to provide a method whereby the
officers of the Company and key employees of the Company and its subsidiaries
who are largely responsible for the operations of the Company and its
subsidiaries may be offered incentives in addition to those of current
compensation and future pensions to continue in the service of the Company and
its subsidiaries and all of the Company’s stockholders.  Such incentives shall
be in the form of shares of the Common Stock of the Company (the “Shares”).  The
Plan is also intended to enable the Company and its subsidiaries to obtain and
retain the services of qualified executive officers and key employees, and to
reward and motivate them, by providing them with the opportunity to become
owners of Shares.
 
(b)           Shares awarded under this Plan shall be immediately issued to the
participating employees of the Company and its subsidiaries (“Employees”) in
their own names, with all attendant rights of a stockholder (including, the
right to receive dividends thereon and to vote such Shares, but excluding the
right to physically possess such Shares for so long as they are restricted, as
set forth in this Plan), subject to the restrictions, limitations, terms and
conditions set forth in the Plan and in the award letter issued to the Employee
by the Company.
 
2.            Eligible Employees; Administration
 
(a)           The Employees eligible to participate in the Plan shall be the
officers of the Company and its subsidiaries and the other key employees in the
Company’s corporate office and its operating business segments as determined
from time to time by a Committee (the “Committee”) appointed by the Company’s
Board of Directors (the “Board”).  The Committee shall be the body which
administers this Plan.  The Committee must consist of at least two members, each
of whom is both a “Non-Employee Director” (as defined in Rule 16b-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended) and an “outside director” (within the meaning of Treas. Reg.
Sec.1.162-27(e)(3)).
 
(b)           Except as limited by the express provisions of the Plan or by
resolutions adopted by the Board, the Committee shall have the sole and complete
authority and discretion (i) to select Employees for grants under the Plan and
to award Shares to such Employees, (ii) to determine the form and content of
awards of Shares to be issued under the Plan, (iii) to interpret the Plan, (iv)
to prescribe, amend and rescind rules and regulations relating to the Plan, and
(v) to make all other determinations necessary or advisable for the
administration of the Plan.  The Committee shall have and may exercise such
other power and authority as may be delegated to it by the Board from time to
time.  A majority of the entire Committee shall constitute a quorum and the
action of a majority of the members present at any meeting at which a quorum is
present, or acts approved in writing or electronically by a majority of the
Committee without a meeting, shall be deemed the action of the Committee.  If
there are only two Committee members, they must act unanimously.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           In addition to such other rights of indemnification as they may
have, the members of the Committee shall be indemnified by the Company in
connection with any claim, action, suit or proceeding relating to any action
taken or failure to act under or in connection with the Plan or any grant under
the Plan to the full extent provided for under the Company’s governing
instruments with respect to the indemnification of directors.
 
3.             Issuance of Shares; Performance-Based Grants; Maximum Shares
 
(a)           Subject to the restrictions, terms, limitations and conditions
contained in the Plan and imposed by the Committee consistent with the Plan, the
Committee shall cause the Company to award and issue such number of Shares to
such of the Employees from time to time as it in its sole discretion determines
after consultation with the management of the Company.  Upon such issuance, such
Shares shall be validly issued and fully paid by the Company and shall be
nonassessable.  Consistent with the provisions of the Plan, the date of award
(for purposes of determining the time-denominated restriction period in
Paragraph 4 hereof) will be the date of the meeting at which the Committee
grants the Shares.  Beneficial ownership is deemed to accrue to the Employee on
the date the Company instructs its transfer agent to issue the Shares.  Such
Shares shall remain in the physical possession of the Company during any such
restriction period.  Each Employee, if requested by the Company, as a condition
to transferring to him or her such Shares on the transfer books of the Company
(and in order to facilitate return to the Company pursuant to Paragraph 4
hereof), shall, if so requested by the Committee, execute and deliver to the
Company a blank stock power relating to such Shares issued to him or her.
 
(b)          Such Shares may be issued in the sole discretion of the Committee
from time to time on a regular or irregular basis, or as a reward for
outstanding achievement or performance, or as an inducement to accept employment
with the Company, or on account of such other criteria as may be established by
the Committee.  Notwithstanding the foregoing, all awards of Shares made to the
Chief Executive Officer of the Company shall, and any awards made to other
Employees may, be based on the attainment of certain criteria to be designated
by the Committee and specifically identified at the time of grant of the Shares
from among the following criteria:  cash flow, net operating profit, economic
profit, earnings per share, gross or net revenue growth, annual performance
compared to approved plans, return on equity, assets, capital investment or
sales, net income growth, total shareholder return, expense management, market
share, performance compared to market indices chosen by the Committee,
acquisitions and/or divestitures, integration of acquisitions, consolidation or
integration of product divisions/groups/lines, geographical changes in
operations, changes in markets addressed, changes in analysts’ coverage of the
Company, new product introduction, succession planning, organizational
development, and/or talent management/retention.  For the Chief Executive
Officer, such criteria may also include metrics with respect to the mentoring of
senior executives as part of their leadership development, and developing
strategic plans/alternatives for the Company or parts of it.  The Committee may
use some or all of these performance criteria, either singly or together, and
may link them to the performance of the Company or any subsidiary, division or
individual.  The Committee shall have the sole and absolute authority to
determine whether the performance criteria have been satisfied.  The Committee
may also require that the Chief Executive Officer of the Company remain in the
employ of the Company for some time after the attainment of the performance
criteria prior to the removal of the restrictions on ownership as contained in
Paragraph 4(a) hereof.
 
(c)           Notwithstanding the foregoing, no Employee may be awarded more
than 300,000 Shares under this Plan in any 12-month period nor more than 500,000
Shares under this Plan over the Employee’s entire employment with the Company.
 
4.            Restrictions; Removal
 
(a)           Except as otherwise set forth in this Plan, all Shares issued
pursuant to this Plan shall be subject to the following restrictions: such
Shares may not be sold, transferred, assigned, pledged or otherwise alienated,
encumbered or hypothecated until the restriction period as set forth in
subparagraphs (b) through (d) below (the “Restriction Period”) has ended.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)          Except as otherwise set forth in this Paragraph 4, the Restriction
Period related to the Shares issued to each Employee from time to time shall end
upon the expiration of the third anniversary of the award of such Shares to all
Employees other than the Chief Executive Officer of the Company or such other
Employees who have been awarded Shares to which performance criteria set forth
in Paragraph 3(b) hereof apply, in which case the Restriction Period shall end
upon the attainment, if at all, of the performance criteria chosen by the
Committee plus the fulfillment of the additional employment obligations, if any,
set forth in the last sentence of Paragraph 3(b) hereof.  The Committee may
reduce (but not increase) the number of Shares to take into account additional
factors that the Committee deems relevant.  Upon the end of the Restriction
Period, the Shares theretofore subject to such restrictions shall be delivered
to the Employee free from the restrictions provided herein.  The stock power, if
any, relating to such Shares shall be destroyed.
 
(c)           Notwithstanding subparagraph (b) above, the Committee may, with
respect to Employees other than the Chief Executive Officer of the Company,
specify in the Employee’s award letter that the Restriction Period related to
the Shares issued to such Employee shall terminate upon the attainment of
certain performance goals as specified in such award letter.  The Committee
shall have the sole and absolute authority to determine whether the Employee has
satisfied such performance goals or other terms and conditions set forth in the
award letter.
 
(d)           If an Employee dies or becomes “totally disabled” (as defined
below) or (except as otherwise provided by the Committee in the Employee’s award
letter) retires on or after his or her “normal retirement date” (as defined in
the Technitrol, Inc. Retirement Plan) prior to the expiration of three years
from the date Shares were issued to him or her under this Plan, then the
Restriction Period shall end upon the date that death occurs or total disability
is deemed to have occurred or such retirement occurs.  For purposes of this
Plan, an Employee is “totally disabled” if the Employee is unable, by reason of
mental or physical incapacity or illness, to substantially perform his or her
duties to the Company or a subsidiary (as applicable) for a period of either 90
consecutive days or an aggregate of 120 days in any 12-month period, as
determined by the Company (or the Board, in the case of the Chief Executive
Officer of the Company) in good faith and in its sole discretion.
 
(e)           Except as otherwise provided by the Committee in the Employee’s
award letter, if an Employee elects to retire before his or her normal
retirement date but on or after his or her “early retirement date” (as defined
in the Technitrol, Inc. Retirement Plan) or the Employee’s employment is
terminated by the Company other than for “Cause” (as defined below) prior to the
expiration of the Restriction Period, then, subject to the provisions of the
following sentence, the Employee shall be entitled to pro-rata vesting, based on
the number of whole months elapsed since the award of such Shares divided by 36,
as to both the award of Shares provided in this Paragraph 4 and the cash award
provided in Paragraph 5 hereof (if any).  Ownership of Shares not finally vested
in the Employee after early retirement or termination other than for Cause shall
revert to the Company and the Employee shall have no further record, legal,
beneficial or equitable interest in such Shares.
 
(f)           If an Employee resigns or has employment terminated by the Company
for “Cause” (as defined below) prior to the expiration of the Restriction
Period, ownership of all Shares issued to the Employee still subject to the
restrictions provided herein shall revert to the Company, and the Employee shall
have no further record, legal, beneficial or equitable interest in such Shares.
 
(g)           Nothing herein contained shall in any way interfere with the right
of the Company to terminate the employment of the Employee for any reason
whatsoever or for no reason.
 
(h)           Notwithstanding the foregoing, in the case of subparagraphs (c)
through (e) above, the Committee shall have the right, before the end of the
Restriction Period (or, in the case of subparagraph (e) above, at any time
before the Employee’s retirement or termination other than for Cause), to adjust
the effective award downward, taking into account such factors as it determines
to be relevant.  Further, in the case only of subparagraph (e) above, the
Committee may adjust the effective award upward (but not in excess of the
original award of Shares), taking into account such factors as it determines to
be relevant.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           For purposes of the Plan, “Cause” shall have the meaning set forth
in any unexpired employment or severance agreement between the Employee and the
Company or subsidiary and, in the absence of any such agreement, shall mean (i)
the continued and willful failure of the Employee to follow the lawful orders of
his or her direct superior, (ii) violation by the Employee of a material
published rule or regulation of the Company or a provision of the Company’s
Statement of Principles (in effect from time to time), or (iii) conviction of a
crime which renders the Employee unable to perform his or her duties
effectively; provided that, in the case of (i) or (ii) above, the Company shall
give the Employee written notice of the action or omission which the Company
believes to constitute Cause and the Employee shall have 30 calendar days to
cure such action or omission.  Determination of “Cause” by the Committee shall
be final and binding on all parties.
 
5.            Additional Cash Award in Sole Discretion of Committee
 
(a)           In the sole discretion of the Committee, the Committee may provide
an Employee (other than the Chief Executive Officer of the Company) in the
Employee’s award letter with a potential cash award (the “Cash Award”) to assist
the Employee in paying his or her income tax on the Shares awarded to him or
her.  If a potential Cash Award is included in the Employee’s award letter and
if the Employee continues in the employ of the Company through the end of the
Restriction Period or otherwise becomes vested in a portion of his or her Shares
under Paragraph 4(e) hereof, then the Employee shall also receive a Cash
Award.  Subject to the limitation in the following paragraph, the Cash Award
shall equal the quotient of (i) the product of (A) the market value of the
Shares subject to the Employee’s award (after taking into account the
Committee’s action – if any – under Paragraph 4(h) hereof) (such market value
shall be equal to the closing price of the Shares on the stock exchange on which
the Shares are listed in The Wall Street Journal as of the date the Restriction
Period ends or the date of the Employee’s termination of employment under
Paragraph 4(e) hereof), multiplied by (B) the highest individual federal income
tax rate (including any surcharge) then in effect, divided by (ii) one minus the
highest individual federal income tax rate (including any surcharge) then in
effect.
 
In the event the Employee is a taxpayer of the United States and has the
opportunity to make an election under Section 83(b) of the U.S. Internal Revenue
Code of 1986, as amended (an “83(b) Election”), then, whether or not the
Employee actually makes the 83(b) Election (see Paragraph 9 hereof for how the
83(b) Election is properly made), the amount of the Cash Award shall not exceed
65 percent of the market value of the Shares (as determined above) subject to
the award as of the date beneficial ownership of the Shares accrues to the
Employee under Paragraph 3(a) hereof.  If the Employee makes an 83(b) Election,
the Employee shall receive a Cash Award, calculated as described above but with
the market value of the Shares and the federal income tax rate determined as of
the date of the 83(b) Election.  Such value of the Shares will be included in
the Employee’s compensation for income tax purposes in the year of the
award.  (See also Paragraph 9 hereof.)  If an 83(b) Election is not available to
the Employee, then the amount of the Cash Award shall not exceed 165 percent of
the market value of the Shares subject to the award as of the date beneficial
ownership of the Shares accrues to the Employee under Paragraph 3(a) hereof.
 
For purposes of this Paragraph 5, the Committee shall have the sole discretion
of determining whether an Employee is a taxpayer of the United States and
whether an 83(b) Election is available to the Employee, based on the facts and
circumstances and the Committee’s interpretation of the Internal Revenue Code
and regulations thereunder.
 
(b)           In the sole discretion of the Committee, the Committee may provide
the Chief Executive Officer of the Company in his or her award letter with a
potential Cash Award.  The Chief Executive Officer’s potential Cash Award shall
be the full amount of the deemed tax on the award (so that the percentage
limitation on the amount of the Cash Award in subparagraph (a) above shall not
apply) plus the deemed tax on the Cash Award, both of which shall be calculated
at the deemed rate of 41.5 percent.
 
(c)           The Cash Award less applicable withholding taxes shall be paid to
the Employee not later than (i) where the Employee makes no 83(b) Election, the
15th day of the third month following (A) the last day of the calendar year in
which the Restriction Period ends, or (B) the date of the termination of
employment of an Employee who is entitled to the modified award under Paragraph
4(e) hereof, or (ii) where the Employee makes an 83(b) Election, the 15th day of
the third month following the date the Shares subject to the 83(b) Election were
awarded to the Employee.
 
 
4

--------------------------------------------------------------------------------

 
 
6.             Other Restrictions
 
Consistent with the purposes of the Plan, the Committee may impose other
restrictions on Shares issued hereunder, including, without limitation,
restrictions under the Securities Act of 1933, as amended; under the
requirements of any stock exchange upon which such Shares are then listed; and
under any blue sky or securities laws applicable to such Shares.
 
7.             Change of Control
 
(a)           Notwithstanding anything to the contrary in the Plan, in the event
there is a “Change in Control” (as defined in subparagraph (b) below), then, in
that event, notwithstanding the provisions of Paragraph 4 hereof, the
Restriction Period for any Shares granted under the Plan shall terminate on the
date of such Change in Control and all Shares shall be vested 100 percent in all
Employees and distributed to them immediately, free of any and all restrictions,
accompanied by the Cash Awards (if not previously paid as a result of an 83(b)
Election) in the maximum amounts provided in Paragraph 5 hereof.  The Cash
Awards less applicable withholding taxes shall be paid to the Employees not
later than the 15th day of the third month following the Change in Control.
 
(b)           For purposes of the Plan, “Change in Control” means
 
(1)       any person (a “Person”), as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than (i) the Company and/or its wholly owned subsidiaries; (ii) any
employee benefit plan of the Company (including an employee stock ownership
plan) and any trustee(s) holding securities under such plan; and (iii) any
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50 percent of the combined voting power of the Company’s then
outstanding securities; or
 
(2)      The consummation of any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
the Company’s voting Common Stock would be converted into cash, securities
and/or other property, other than a merger of the Company in which holders of
the Common Stock immediately prior to the merger have substantially the same
proportionate ownership of voting shares of the surviving corporation
immediately after the merger as they had in the Common Stock immediately before
the merger; or
 
(3)      Any sale, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;
or
 
(4)      The Company’s shareholders or the Board shall approve the liquidation
or dissolution of the Company.
 
8.             Assignment
 
Awards may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent and distribution.
 
9.            83(b) Election
 
If an Employee who is a taxpayer of the United States makes an 83(b) Election in
the year of the award of Shares, the Company agrees to pay the Cash Award (as
described in Paragraph 5 hereof) for all grants in the year of the award
pursuant to the provision of Paragraph 5 hereof.  This election must be made
within the time and manner prescribed by the Internal Revenue Code as then in
effect.  The Employee must sign and date an 83(b) Election Notification Form,
and provide a copy to the Corporate Secretary of the Company.  The Committee
may, in its discretion, preclude any Employee from making such 83(b)
Election.  In this case, the limitation on the Cash Award shall be calculated as
if an 83(b) Election is not available to the Employee, as stated in Paragraph
5(a) hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
10.          Effect of Changes in Common Stock
 
(a)           Recapitalizations, Stock Splits, Etc. The number and kind of
shares reserved for issuance under the Plan, and the number and kind of shares
subject to outstanding awards shall be proportionately adjusted for any
increase, decrease, change or exchange of Shares for a different number or kind
of shares or other securities of the Company which results from a merger,
consolidation, recapitalization, reorganization, reclassification, stock
dividend, split-up, combination of shares, or similar event in which the number
or kind of shares is changed without the receipt or payment of consideration by
the Company.
 
(b)           Transactions in which the Company is Not the Surviving Entity.  In
the event of (i) the liquidation or dissolution of the Company, (ii) a merger or
consolidation in which the Company is not the surviving entity, or (iii) the
sale or disposition of all or substantially all of the Company’s assets (any of
the foregoing to be referred to herein as a “Transaction”), all outstanding
awards shall be equitably adjusted for any change or exchange of Shares for a
different number or kind of shares or other securities which results from the
Transaction.
 
(c)           Conditions and Restrictions on New, Additional, or Different
Shares or Securities.  If, by reason of any adjustment made pursuant to this
Paragraph 10, an Employee becomes entitled to new, additional or different
shares of stock or securities, such new, additional or different shares of stock
or securities shall thereupon be subject to all of the conditions and
restrictions which were applicable to the Shares pursuant to the award before
the adjustment was made.
 
(d)           Other Issuances.  Except as expressly provided in this Paragraph
10, the issuance by the Company or an affiliate of shares of stock of any class,
or of securities convertible into Shares or stock of another class, for cash or
property or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe therefor, shall not affect, and no adjustment
shall be made with respect to, the number or class of Shares then subject to
awards or reserved for issuance under the Plan.
 
11.          Amendment; Termination
 
The Board may from time to time amend the terms of the Plan and, with respect to
any Shares at the time not issued pursuant to the Plan, suspend or terminate the
Plan; provided, however, the Committee may seek shareholder approval of an
amendment if it is determined to be required by or advisable under regulations
of the Securities and Exchange Commission, the rules of any stock exchange on
which the Company’s stock is listed, or other applicable law or regulation.
 
No amendment, suspension or termination of the Plan shall, without the consent
of any affected holders of Shares issued pursuant to the Plan, alter or impair
any rights or obligations under any Shares theretofore granted under the Plan.
 
12.          Governing Law
 
This Plan shall be governed by the law of the Commonwealth of Pennsylvania
(without regard to the principles of the conflict of laws), except to the extent
that federal law is deemed to apply.
 
 
6 

--------------------------------------------------------------------------------